Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Butler on 06/10/2022.
The application has been amended as follows: 
Claim 7, line 5, “at least one button” is amended to “the one or more buttons”
Claim 7, line 6, “a suction/irrigator” is amended to “the suction/irrigation apparatus” 
Claim 7, line 10, “the suction/irrigator” is amended to “the suction/irrigation apparatus” 
Claim 7, line 11, “the buttons” is amended to “the one or more buttons”
Claim 7, line 11, “one or more tubes” is amended to “the one or more tubes”
Claim 7, line 16, “a first button” is amended to “a first button of the one or more buttons”
Claim 7, line 16, “a second button” is amended to “a second button of the one or more buttons”
Claim 12, line 8, “at least one button” is amended to “the one or more buttons”
Claim 12, line 15, “a first button” is amended to “a first button of the one or more buttons”
Claim 12, line 15-16, “a second button” is amended to “a second button of the one or more buttons”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 7, the closest prior art is U.S. Patent No. 4,759,349 to Betz.  Betz teaches a suction/irrigation clip (Fig. 6, element 116), wherein in use, the clip holds one or more buttons of a suction/irrigation apparatus in a pre-use state, the clip including:
an elongate band for wrapping around the suction/irrigation apparatus (Fig. 6, element 116 has an elongate band shape and is wrapped over the handle of the suction/irrigation apparatus 20 as disclosed in Col. 6, lines 21-26)
a receiving portion formed in the elongate band (the underside of the clip is the receiving portion), the receiving portion being configured to receive the one or more buttons when the elongate band is wrapped around the suction/irrigation apparatus (Col. 9, lines 17-22; plunger 168 is the button which is received in the receiving portion); and,
a retaining means for retaining the elongate band around the suction/irrigation apparatus (element 116 is an “irrigation valve clip” as disclosed in Col. 6, lines 21-26; as discussed in the previous action, the clip is interpreted as equivalent to the disclosed retaining means) wherein the one or more buttons are operatively connected to respective one or more suction/irrigation tubes of the suction/irrigation apparatus and formed such that the pre-use state allows for the one or more buttons to be held in a depressed state such that the one or more tubes are held in an open state (Col. 9, lines 17-22 discloses the clip 116 may hold button 168 in a pre-use state in which the button 168 is depressed and one or more tubes 126 are held open).  
Betz is silent regarding wherein the receiving portion includes a raised portion, being raised from the elongate band such that a gap is formed between the raised portion and the band, thereby splitting the receiving portion into a first receiving portion and a second receiving portion, where the first portion is raised in respect of the second portion and receives a first button and the second portion receives a second button, the second button being offset form the first button. 
U.S. Patent No. 5,264,840 to Gillespie teaches a suction/irrigation apparatus with a first button (Fig. 1B, 104), and a second button (106), the second button being offset from the first button, but is silent regarding a suction/irrigation clip wherein the clip holds one or more button of a suction/irrigation apparatus in a pre-use state.
US Patent App Pub. 2014/0207056 to Bono teaches a suction/irrigation apparatus with a first button (Fig. 1, element 22) and a second button (24), and a clip for holding the buttons in a pre-use state (Par. 0069), but Bono is silent regarding the clip including a receiving portion including a raised portion, such that a gap is formed between the raised portion and the band, thereby splitting the receiving portion into a first receiving portion and a second receiving portion, where the first portion is raised in respect of the second portion and receives a first button and the second portion receives a second button. 
US Patent App. Pub. 2018/0327156 to Gupta teaches a multi-functional clip (Fig. 1A) with gaps formed in the receiving portion (Fig. 1A, 110), but Gupta is silent regarding a raised portion being raised from the elongate band such that a gap is formed between the raised portion and the band, splitting the band into a first receiving portion and a second receiving portion. 
Therefore, the recited feature cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claim 12, the closest prior art is US Patent App Pub. 2014/0207056 to Bono. Bono teaches a device for suction irrigation, the device including: a suction/irrigation apparatus (Fig. 1, element 10) having one or more buttons (22, 24) operatively connected to respective one or more suction/irrigation tubes (Fig. 3, elements 18, 20); and holding the one or more buttons of the suction/irrigation apparatus in a pre-use state (Par. 0069; any method known in the art may be used to hold the one or more buttons; a clip is a well-known device for such function), the clip including a receiving portion and a retaining means, but Bono is silent regarding wherein the receiving portion includes a raised portion, being raised from an elongate band such that a gap is formed between the raised portion and the band, thereby splitting the receiving portion into a first receiving portion and a second receiving portion, where the first portion is raised in respect of the second portion and receives a first button of the one or more buttons and the second portion receives a second button of the one or more buttons.  
As discussed above regarding Claim 7, this feature cannot be found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783